DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 8/2/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 5/2/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-2, 4, 10-14, 19-23, 25-28, 37, 39, 42-43, 47-48, 50-52 and 59 are pending. Claims 10-13 and 59 are currently withdrawn. Claims 1-2, 4, 14, 19-23, 25-28, 37, 39, 42-43, 47-48 and 50-52 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/110,187, PRO 62/209,711 and PCT/US2016/015836 filed on 1/30/2015, 8/25/2015 and 1/29/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 1/30/2015. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 14, 19-23, 25-28, 42, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. "Highly efficient RNA-guided genome editing in human cells via delivery of purified Cas9 ribonucleoproteins." Genome research 24.6 (2014): 1012-1019 (hereinafter Kim, reference of record) in view of Mandal et al. "Efficient ablation of genes in human hematopoietic stem and effector cells using CRISPR/Cas9." Cell stem cell 15.5 (2014): 643-652 (hereinafter Mandal, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 5/2/2022. A response to applicant’s traversal follows the reiterated rejection below.
Kim describes methods for editing the genome of cultured primary human cells via electroporating purified recombinant RNA-guided engineered nuclease (RGEN) ribonucleoproteins (RNPs) (Kim, abstract; page 1013, column 2, paragraph 3). Kim describes the disadvantages of traditional CRISPR-Cas9 based plasmid transfection methods which are often limited by deleterious off-target effects and unstable transfection (Kim, Intro para 3). Kim describes how RGEN based methods offer an alternative approach in which recombinant Cas9 proteins are pre-complexed with in vivo transcribed guide RNA and introduced into cultured primary human cells via electroporation (Kim, abstract). Kim describes purifying recombinant Cas9 protein from Eschericha coli and complexing with in vitro transcribed single-chain guide RNA (sgRNA) composed of essential portions of target-specific CRISPR RNA (crRNA) and target-independent trans-activating crRNA (tracrRNA) or dual RNA that consists of crNRA and tracrRNA. Kim describes using nucleofection based methods (commercially available electroporation protocols and standards; Amaxa P3 Primary Cell 4D-Nucleofector Kit) wherein 2x105 cells were transfected with Cas9 protein (4.5-45 µg) pre-complexed with in vitro transcribed sgRNA (6-60 µg) (Kim, Methods- Transfection). Kim found that RNPs induced small insertions and deletion (indels) at target sites almost immediately after delivery into cells and are degraded rapidly which limits off-target effects (Kim, intro, last para). Kim observed site-specific indel mutations at frequencies of up to 79% with reduced off-target effects when compared to plasmid-based transfection methods (Kim, results and Fig 5). Kim found that RNP delivery via electroporation was less stressful to human embryonic stem cells, producing at least twofold more colonies when compared to plasmid transfection-based methods (Kim, Results – Genome editing in human primary cells). Kim experiments with fibroblasts and pluripotent stem cells, but does not describe the electroporation of primary hematopoietic stem cells or the elected species CD4+ T cells. 
Mandal describes editing genes in primary human CD4+ T cells and CD34+ hematopoietic cells using CRISPR/Cas9-mediated genome editing (Mandal, abstract and discussion para 1). Mandal describes how CRISPR/Cas9 can be used to ablate genes of clinical significance in CD4+ cells and CD34+ hematopoietic stem cells with an efficiency that is therapeutically meaningful for a number of clinical settings, such as the treatment of HIV (Mandal, discussion pg 650). Mandal transfects the hematopoietic stem cells using gRNA encoding plasmids rather than RNPs as described by Kim. However Mandal uses similar Nucleofector electroporation techniques to transfect the gRNA plasmids into the target cells (Mandal, Methods-Transfection of cells; Amaxa Nucleofector kit using a cell-specific Nucleofector program). 
It would have been prima facie obvious to one of ordinary skill in the art to transfect via electroporation primary human CD4+ T cells as described by Mandal using RGEN RNPs described by Kim to improve genomic editing efficiencies and reduced off-target effects. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Kim successfully demonstrated electroporation via nucleofection as an effective method to introduce pre-formed RGEN RNP complexes to primary human cell lines. One would have been motivated to transfect pre-formed RGEN RNP complexes rather than gRNA encoding plasmids into primary human CD4+ T cells given Kim’s findings of higher site-specific indel mutations at frequencies of up to 79% with reduced off-target effects when compared to plasmid-based transfection methods. One would have a reasonable expectation of success given that Kim successfully demonstrated this technique on hard-to transfect fibroblast and pluripotent stem cells, showing the robustness and versatility of the technique to a variety of cell types. Furthermore, Kim experimented with different electroporation settings and concentrations when applied to different cell types. Thus, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the exact electroporation settings (e.g., claim 14), RNP concentration (e.g., claims 19 and 20) and cell concentration (e.g., claims 21 and 22). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2, 4, 14, 19-23, 25-28, 42, 48 and 50 to have been prima facie obvious to at the time the invention was made.
Response to Traversal
Applicant traverses the instant rejection by summarizing the results obtained by Mandal in obtaining targeting efficiencies of 1.4% - 4.7% or 3-11% ablation of B2M expression. Applicant states that prior to Applicant’s invention, genomic editing of human primary hematopoietic cells, with efficiencies shown in the application had not been described. Applicant points to results showing targeting of CXCR4 in CD4+ T cells with mutation frequencies of 4-12% in CXCR4hi cells and 15-17% in CXCR4lo cells, as measured by T7E1 assay. Applicant argues that the present invention obtains higher editing efficiencies in CD4+ T cells as compared to the editing efficiencies of Mandal, thus overcoming the longstanding challenges in the genetic manipulation of CD4+ T cells. 
This argument has been fully considered, but was not found persuasive since it was recognized in the prior art that traditional CRISPR-Cas9 based plasmid transfection methods like those used by Mandal are often limited by deleterious off-target effects and unstable transfection leading to poor editing efficiencies (Kim Intro para 3 and Mandal discussion para 2). Kim describes how RGEN based methods offer an alternative approach in which recombinant Cas9 proteins are pre-complexed with in vivo transcribed guide RNA and introduced into cultured primary human cells via electroporation (Kim, abstract). Kim observed site-specific indel mutations at frequencies of up to 79% with reduced off-target effects when compared to plasmid-based transfection methods (Kim, results and Fig 5). Thus, the relatively high editing efficiencies described in the instant invention would have been prima facie obvious to one of ordinary skill in the art based on the disclosure of Kim. 
Applicant points to pg 649 and 650 of Mandal to argue the uncertainty associated with plasmid-based editing of primary human cells. Applicant further argues that given the uncertainty and unpredictability associated with plasmid-based editing of primary human cells, one of ordinary skill in the art would not have had a reasonable expectation of achieving the editing efficiencies shown by the applicant. 
This argument has been fully considered, but was not found persuasive since Kim found that RNP delivery via electroporation was less stressful to human embryonic stem cells, producing at least twofold more colonies when compared to plasmid transfection-based methods (Kim, Results – Genome editing in human primary cells). One would have a reasonable expectation of success given that Kim successfully demonstrated this technique on hard-to transfect fibroblast and pluripotent stem cells, showing the robustness and versatility of the technique to a variety of cell types.
Applicant further argues that given the difficulties associated with editing primary hematopoietic stem cells, a skilled person would not have extrapolated the results obtained with Cas9 ribonucleoprotein complexes in the cells of Kim to primary hematopoietic cells. Applicant states that although Kim characterizes BJ fibroblasts as “hard to transfect”, simply because RNPs could not be electroporated into BJ fibroblasts does not mean that this method would work for every other cell type that is refractory to DNA transfection, much less primary hematopoietic stem cells or primary hematopoietic cells. 
This argument has been fully considered, but was not found persuasive since it would have been a matter of combining prior art elements according to known methods to yield predictable results since Kim successfully demonstrated electroporation via nucleofection as an effective method to introduce pre-formed RGEN RNP complexes to primary human cell lines. One would have been motivated to transfect pre-formed RGEN RNP complexes rather than gRNA encoding plasmids into primary human CD4+ T cells given Kim’s findings of higher site-specific indel mutations at frequencies of up to 79% with reduced off-target effects when compared to plasmid-based transfection methods. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2, 4, 14, 19-23, 25-28, 42, 48 and 50 to have been prima facie obvious to at the time the invention was made.

Claims 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (supra) and Mandal (supra) as applied to claims 1-2, 4, 14, 19-23, 25-28, 42, 48 and 50 in further view of Baldanzi et al. "SAP-mediated inhibition of diacylglycerol kinase α regulates TCR-induced diacylglycerol signaling." The Journal of Immunology 187.11 (2011): 5941-5951 (hereinafter Baldanzi, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 5/2/2022. A response to applicant’s traversal follows the reiterated rejection below.
A description of Kim and Mandal can be found above. Neither Kim nor Mandal describe methods wherein T cells are transfected with RNPs and further transferred to a culture medium containing a CD3 and CD28 agonists and subsequently transferred to medium which do not contain a CD3 and CD28 agonists as recited in claims 43 and 47. 
Baldanzi describes the role of CD3 and CD28 agonists in T cell activation and Ras signaling (Baldanzi, abstract and para 2 pg 5942). Baldanzi uses anti-CD3 and anti-CD28 antibodies which are coated on glass-bottom dishes for various immunological experiments (Baldanzi, Fig 2 and Fig 3).
It would have been prima facie obvious to one of ordinary skill in the art to further culture the transfected T cells with CD3 and CD28 agonists in order to investigate the effects of RNP genomic editing. Depending on the genomic editing target of the RNP complex, it would have been ‘obvious to try’ and incubate the transfected T cells with CD3 and CD28 agonists in order to investigate the effects of RNP genomic editing. One would be motivated to do this in order to confirm genomic editing efficiency or any off-target effects through immunofluorescence as demonstrated by Baldanzi. One would have reasonable expectation of success given the well-known role CD3 and CD28 agonists play in T cell activation and signaling and their utility in various immunological experiments. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-2, 4, 14, 19-23, 25-28, 42-43, 47-48 and 50 to have been prima facie obvious to at the time the invention was made.



Response to Traversal
Applicant traverses the instant rejection by arguing that claims 43 and 47 are not obvious since Baldanzi fails to remedy the deficiencies of Kim ad Mandal. 
This argument has been fully considered, but was not found persuasive. Applicant is invited to review previous arguments. It would have been obvious to one of ordinary skill in the art to further culture the transfected T cells with CD3 and CD28 agonists in order to investigate the effects of RNP genomic editing.

Claims 39, 37, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (supra), Mandal (supra) and Baldanzi (supra) as applied to claims 1-2, 4, 14, 19-23, 25-28, 42-43, 47-48 and 50 in further view of Cameron, US 2016/0257973, published 9/8/2016, priority date 8/27/2014 (hereinafter Cameron). This rejection is repeated for the same reasons as set forth in the Official action mailed on 5/2/2022. A response to applicant’s traversal follows the reiterated rejection below.
A description of Kim, Mandal and Baldanzi can be found above. Neither Kim, Mandal nor Baldanzi describe the use of a single-stranded oligonucleotide DNA template, a Cas9 nuclease fused to a transcriptional modulator or chromatin modifier or the transfection of at least two structurally different Cas9 RNPs as described in claims 39, 37, 51 and 52, respectively. 
Cameron describes methods for reducing off-target nuclease cleavage by introducing multiple pre-complexed RNPs (sgRNA/Cas9 or sgRNA/dCas9 complexes) into target cells via electroporation (Cameron, Example 1, para 123). Cameron states that in some embodiments, the Cas9 or dCas9 proteins may be modified or fused to additional protein domains, including repressor or activator domains (KRAB, VP16, methylase, ect) (Cameron, para 135). Cameron further describes the inclusion of double and single-stranded DNA templates for homology-directed repair (HDR) (Cameron, Example 1 and 6, para 65, 66). Cameron describes how HDR can be used to insert rationally designed exogenous DNA sequences (Cameron, para 109, 110). 
It would have been prima facie obvious to one of ordinary skill in the art to include a single-stranded oligonucleotide DNA template, modify the Cas9 nuclease domain or include at least two structurally different Cas9 RNPs as described by Cameron in the methods for genomic engineering described by Kim in view of Mandal and Baldanzi in order to further reducing off-target nuclease cleavage. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Cameron successfully demonstrates that the introduction multiple pre-complexed RNPs (sgRNA/Cas9 or sgRNA/dCas9 complexes) into target cells reduces off-target effects. Furthermore, Cameron demonstrates that HDR can be used to insert rationally designed exogenous DNA sequences further complementing the genomic editing capabilities of the RNP complexes. Creating a Cas9 nuclease domain fused to a transcriptional modulator or chromatin modifier are embodiments expressly described by Cameron and would have been obvious to include depending on the genomic target of interest. One would be motivated to combine the disclosures of Cameron with Kim in view of Mandal and Baldanzi in order to reducing off-target nuclease cleavage while improving targeted genomic editing efficiencies. One would have reasonable expectation of success given the detailed methods and embodiments outlined by Cameron. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that claims 37, 39, 51 and 52 are not obvious since Cameron fails to remedy the deficiencies the previous rejections. 
This argument has been fully considered, but was not found persuasive. Applicant is invited to review previous arguments.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 4, 14, 19-23, 25-28, 37, 39, 42-43, 47-48 and 50-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US patent application number 16/622,843 (US 2020/0362355). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a method of editing the genome of a cell comprising providing a Cas9 ribonucleoprotein complex (RNP)-DNA template and introducing the complex into the cell via electroporation as recited in claims 1 and 13. The copending claims describe editing primary hematopoietic cells including the elected CD4+ T cell type. Thus, the copending claims fully encompass the instant claims, which describe a similar method of editing the genome of a cell comprising providing a pre-complexed Cas9 ribonucleoprotein and DNA oligonucleotide template into primary hematopoietic cells. The patented claims would fully anticipate the instantly claimed invention.

Response to Traversal
Applicant states that the rejection will be addressed once allowable subject matter is found. 
The rejection is maintained accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699